Pish, J.
1. Unquestionably the communication of w'hich the plaintiff below made complaint gave rise to a cause of action, if, as charged, the same was not in point of fact true and was falsely and maliciously made. “To ‘blacklist’ a person in writing, and thus publish of and concerning him that he is a delinquent debtor, when in fact he owes nothing, tends to injure his reputation, render him odious, and expose him to pub-*415lie contempt.” White v. Parks & Co., 93 Ga. 633. Such a publication does not come within any of the definitions of “privileged communications” given in section 3840 of the Civil Code. As was pertinently said in Johnson v. Bradstreet Co., 77 Ga. 172, a “contract to pry into and give information concerning the business of another does not create such a public or private duty, legal or moral, as would make a false communication injurious to another privileged.” In the present instance, it appeared that the communication in question was made in pursuance of a private arrangement between the defendant and another telegraph company, entered into solely with a view to their mutual benefit, whereby each furnished to the other information concerning the standing and credit of all persons who were deemed by it to be of questionable responsibility in business transactions. Counsel for the company, upon the argument before us, sought to draw a distinction between the present case and those above cited, on the idea that there was a vast difference between conducting, for pecuniary profit, what is commonly known as a mercantile agency, and merely entering into such a private arrangement as that above detailed, with bona fide intentions of making a mutual exchange of reliable and valuable information necessary to an intelligent and profitable prosecution of the business in which the parties were engaged. Doubtless such an arrangement may be eminently proper, if its practical operation be not to injuriously affect third persons not parties thereto; but- as the only ground upon which any one could logically base a right to enter into an arrangement of this sort would be his constitutional privilege of free speech, the important qualification expressly made by our fundamental law, to the effect that every one assuming to exercise such privilege shall be “responsible for the abuse of that liberty,” certainly should not be overlooked. In a word, while one undoubtedly has a right to impart to another information for which the latter applies with a view to using the same for a legitimate purpose, yet communications made under such circumstances are in no proper sense privileged, for the simple though abundant reason that no sound argument can be advanced why they should be so considered. It is to be noted, in this connection,' *416that in White’s case, supra,' it appeared that the defendants “were members of a certain merchants’ association,” and were not engaged in conducting a mercantile agency; so the point now raised has practically been heretofore definitely settled by this court. Obviously, in making the communication now under consideration, the defendant company was prompted by the expectation of gain, in that it would in return receive like information from the Postal company. It was not essential to the protection or preservation of any right connected with any matter in which either company had an interest that they should enter into a mutual agreement of the character above outlined. Silence on the part of either could not have in any way whatsoever affected it to its prejudice; neither was compelled to speak in order to protect its interests in a matter wherein it was even remotely concerned. Accordingly, the communication complained of can not properly be said to be merely one of those “statements made with the bona fide intent on the part of the speaker to protect his own interest in a matter where it is concerned,” which paragraph 3 of section 3840 of our Civil Code declares shall be deemed priviléged.
2. Complaint is made that, on the trial in the court below, the plaintiff was permitted to introduce testimony to the effect that when he applied to the Postal company for credit, he was told by the officials in charge of its office that they could not take any of his messages until he had satisfied the Western Union company on an account he owed it. Clearly, it was competent for the plaintiff to show that, as a result of the alleged libel, his credit was actually impaired and he was subjected to the mortification of being refused indulgence by the company to whom the defendant’s libelous communication was addressed.
3. As a matter of defense, counsel for the defendant company offered to prove that, in making use of the term “ delinquent,” it intended to convey a meaning somewhat less prejudicial to the plaintiff’s character than that term, if given its ordinary import, would seem to suggest. That is to say, counsel sought to introduce testimony to the effect that it was customary for the officials of that company to indifferently characterize as “de*417linquents,” not only such persons as “would not pay,” but also such as were considered “slow pay,” in that they failed to settle within two months after their accounts became due. In the absence of proof going to show that the person to whom the libelous communication was addressed understood this word in the restricted sense intended by the writer thereof, we are wholly at a loss to perceive what relevancy the evidence thus offered had upon any issue in the case.
4. The evidence upon which the plaintiff relied for a recovery fully warranted the verdict; and as no error was committed either in admitting or in rejecting testimony, and as the charges complained of were substantially in accord with the law as herein announced, no reason appears why the finding of the jury should be disturbed.

Judgment affirmed.


All the Justices concurring.